REMINGTON ARMS COMPANY, INC.


12700


MASS MUTUAL CERTIFICATION
REVENUE RULING 2001-62

1:      94 GAR Effective Date

Check the box in section (a) if you are using December 31, 2002 as the plan’s
GAR Effective Date.

A    X    December 31, 2002 will be the plan's 94 GAR effective date

If you would like to use another date in 2002 for the 94 GAR effective date,
please contact your account manager. Use of an alternative date may require that
distributions already made by recalculated to determine if actuarial adjustments
are required.

For most plans, the 94 GAR effective date you choose in section (a) will be used
to determine lump-sum distributions, determine employee-provided benefits and
adjust Code Section 415 limits.

However, if your plan is either a governmental employer or non-electing church
plan, the 94 GAR effective date indicated in section (a) will be used only to
adjust Code Section 415 limits.

If you plan is either a governmental employer or non-elective church plan, you
must also complete section (b) indicating wither the 94 GAR effective date
chosen in section (a) also will be used to determine lump sum distributions and
determine employee-provided benefits.       N/A

B The 94 GAR effective date chosen in section (a) will be used to determine lump
sum distributions and value employee contributions as outlined under Code
Section 417(e)


  The 94 GAR effective date chosen in section (a) will not be used to determine
lump sum distributions and value employee contributions as outlined under Code
Section 417(e)


2:      Copy of the adopted amendment is enclosed

The plan must adopt the RR 01-62 Compliance Amendment by the close of the plan
year which includes the 94 GAR effective date (calendar year plans must adopt
this amendment by December 31, 2002.)

Signature             /s/ Dawn Milligan                     Title 
          Director of Benefits             Date            12/16/02            

        Detach this page 8 & return to MassMutual in the enclosed postage paid
envelop no later than December 10, 2002




CONTRACT NO.   SA12700


REVENUE RULING 2001-62
COMPLIANCE AMENDMENT
FOR DEFINED BENEFIT PENSION PLAN
TO


NAME OF PLAN:        REMINGTON ARMS COMPANY, INC        


PENSION AND RETIREMENT PLAN (JANUARY 1, 2001 RESTATEMENT)


________________________________________(THE “PLAN”)

This Amendment shall apply to distributions with Annuity Starting Dates on or
after the following Effective Date:

        12/31/02       (Fill in date as of which revised mortality table
applies. Cannot be earlier than January 1, 2002 (or the first day of the Plan
Year in which the amendment is adopted, if later) nor later than December 31,
2002.)


Notwithstanding any other provision of the Plan to the contrary, the applicable
mortality table used for purposes of adjusting maximum benefit limitations under
Code Section 415(b)(2)(B), (C), or (D) (as set forth in Article XII of the Plan)
and the applicable mortality table used for purposes of satisfying the lump sum
payment requirements of Code Section 417(e) (as set forth in the definition of
“Actuarial Equivalent” in Section 1.1 of the Plan) is the table prescribed in
Revenue Ruling 2001-62.

For any distribution with an Annuity Starting Date on or after the Effective
Date of this Amendment, but before the Adoption Date of this Amendment, if
application of the Amendment as of the Annuity Starting Date would have caused a
reduction in the amount of any distribution, such reduction shall not be
reflected in any payment made before the Adoption Date of this Amendment.
However, the amount of any such reduction that is required under Code Section
415(b)(2)(B) shall be reflected actuarially over any remaining payments to the
Participant.

EXECUTED AT Madison, NC, this 29 day of

September, 2003 (Adoption Date).


By: /s/ Mark A. Little

Title: Executive Vice President, Chief Financial Officer, and Chief
Administrative Officer